DETAILED ACTION
This action is in response to the amendments and remarks filed 12/18/2020 in which all previous claims 1-14 have been canceled, and claims 15-33 have been newly added; thus claims 15-33 are pending and ready for examination.
Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered and they are considered moot with regard to the new rejections below.  Applicants have canceled all previous claims and added new claims 15-33 which are seen to be largely rewritten versions of the previous claims with some new features added.  The rejections below cite art previously cited in prior office actions including Steel, Rapp and Thumudo which are addressed in the present arguments, however applicant's arguments are against the references individually when they are currently cited in combination; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a slide mechanism” in claim 16. The slide mechanism is described to be as pictured in Fig. 1, and to have “a cylinder” [0024] and is thus interpreted to be a hydraulic cylinder connected to the filter.
“a connection member” in claim 25. The connection member is disclosed to form a material flow path of the discharge port of the extruder, and is thus seen to be the end of the housing which forms the cylindrical extruded material flow path. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 contains the limitation “the small openings screen”. There is no antecedent basis for this claim. For purposes of examination it will be interpreted to read “the small openings 
Claim Objections
Claim 15 is objected to because of the following informalities:  the limitation 
“wherein: 
small openings are holes through the breaker plate that extend to the screen mesh,
large openings are holes through the backup plate that extend to the breaker plate, and 
one of the large openings extends to two or more of the small openings” 
would be more clear as:
“which are holes through the breaker plate that extend to the screen mesh, 
large openings which are holes through the backup plate that extend to the breaker plate, and 
wherein one of the large openings extends to two or more of the small openings.” 
Appropriate correction is required.
Claims 28/32 are duplicate claims: Applicant is advised that should claim 28 be found allowable, claim 32 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 18-20, 22-27, 29 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over JP-56-168328-U1 to The Japan Steel Works (hereinafter “Steel”) in view of US 4257901 A (hereinafter “Rapp”).
Regarding claim 15 Steel discloses a straining mechanism for an extruder comprising: 
a backup plate 5; 
a screen mesh 6 that is mounted onto the backup plate; 
slidable”, the term “slidable” is broadly interpreted and thus as the backup plate and screen are flat, and disposed against other flat items, they are seen to be broadly “slidable” as they could slide when placed on a surface, or additionally they may be considered to slide into place i.e. in the cylinder 1 and receiving plate 2;
a breaker plate 4 that is mounted onto the backup plate, the breaker plate is between the backup plate and the screen mesh, 
wherein: 
small openings 7 are holes through the breaker plate that extend to the screen mesh, 
large openings 9 are holes through the backup plate that extend to the breaker plate, 
 (Fig. 1-3; Claims, P2-3 of the translation especially the last 17 lines of P2, line starting “Accordingly, it is an object of the present invention…”).
Steel does not disclose one of the large openings extends to two or more of the small openings.
However Rapp discloses a similar extruder filter 10 wherein a first plate/section 12 having small holes 16 is supported by a second plate/section 14 having large holes 20, wherein one of the large openings extends to three of the small openings (Fig. 1-7, C2/L49-C4/L28).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the straining mechanism of Steel by substituting for the breaker plate and back-up plate the filter having first and second plates 12 and 14, respectively, as disclosed by Rapp because this involves the substitution of similar mated/paired extruder filter plates having aligned large and small openings known in the art to obtain the predictable results of successful filtration and because the filter allows easy cleaning by scraping (Rapp C4/L9-28).
Regarding claim 18 Steel in view of Rapp discloses the straining mechanism according to claim 15, wherein another of the large openings extends to another two or more of the small openings (Rapp Fig. 3). 
Regarding claim 19 Steel in view of Rapp discloses the straining mechanism according to claim 15, wherein the two or more of the small openings fluidly communicate with the one of the large openings (Rapp Fig. 3).
Regarding claim 20 Steel in view of Rapp discloses the straining mechanism according to claim 15, wherein the large openings are seen to be arranged as a lattice, because the openings in the backup plate are shown in Fig. 3 to be in a repeated, regular pattern such that each opening is separated from the others by a thin section of the backup plate, the opening of the backup plate are thus considered to be “arranged as a lattice”.  
Regarding claim 22 Steel in view of Rapp discloses the straining mechanism according to claim 15, wherein each of the large openings is larger than any of the small openings (Rapp Fig. 2). 
Regarding claims 23-24 and 29 Steel in view of Rapp discloses the straining mechanism according to claim 15, but does not disclose (Claim 23) the screen mesh is configured to be fitted into a recess in the backup plate, (claim 24) the breaker plate is configured to be fitted into a recess in the backup plate, or (claim 29) wherein the screen mesh and the breaker plate are fitted into recesses formed in the backup plate. 
However Rapp discloses forming a recess/depression in a backup plate 57 in which a filtering member 52 is fitted and “by seating the member 52 within a depression in the back-up plate 57 such that the outer peripheral edges of the member 52 abut a sidewall 60 of the back-up plate 57, added rigidity and support as well as lateral stability of the member 52 is attained”; (Rapp Fig. 5, C3/L39-C4/L8).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the straining mechanism of Steel in view of Rapp by forming a recess/depression in the backup plate in which at least one of the other filtering layers (i.e. the screen mesh and/or the breaker plate) are fitted as disclosed by Rapp in order to achieve added rigidity and support as well as lateral stability of the members supported in the recess (Rapp Fig. 5, C3/L39-C4/L8).
Regarding claim 25 Steel in view of Rapp discloses the straining mechanism according to claim 15, wherein the screen mesh is between the breaker plate and a connection member (i.e. cylinder 1, Steel Fig. 1). 
Regarding claim 26-27 Steel in view of Rapp discloses the straining mechanism according to claim 15, where the breaker plate and the backup plate appear to be physically separate plates (Steel Figure 1) and therefore would thus be configured to serve as mutually different members, however it has been held that it is obvious to make integral that which is disclosed to be multiple pieces as well as to make separable that which is disclosed to be a single piece; see MPEP 2144.04 (V)(B-C). Therefore it would have been obvious to make the breaker plate and backup plate either a single piece (configured to serve as a single member) or a two separate pieces (configured to serve as mutually different members).
Regarding claim 33 Steel in view of Rapp discloses the straining mechanism according to claim 15, which is used in a screw extruder (Steel Fig. 1, P3 “when a screw 11 in a cylinder 1 rotates”; see also Rapp Fig. 6).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Steel in view of Rapp and further in view of US 5,507,498 (hereinafter “Trott”).
Regarding claims 16-17 Steel in view of Rapp discloses the straining mechanism according to claim 15, but does not disclose a slide mechanism that is configured to slide the screen mesh in a manner that permits replacement of the screen mesh or (claim 17) wherein the slide mechanism is configured to slide the backup plate. 
However Trott discloses a similar extruder filter having a filter screen 16b and support 16a and a slide mechanism (slide plate 16 and hydraulic cylinder 14) that is configured to slide the screen mesh 16b and its support 16a in a manner that permits replacement of the screen mesh (Fig. 2, C1/L6-15, C3/L9-40).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the straining mechanism of Steel in view of Rapp by including a slide mechanism as disclosed by Trott in order to easily clean and maintain the filter screen and plates.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Steel in view of Rapp and further in view of US 3,863,001 A. (hereinafter “Thumudo”).
Regarding claim 21 Steel in view of Rapp discloses the straining mechanism according to claim 15, but does not disclose wherein each of the large openings has a square shape, a rectangular shape or a rhombic shape. 
However Thumudo discloses a breaker plate for an extruder wherein the openings are rectangular (see Abstract, Fig. 1).
prima facie obvious to one of ordinary skill in the art to modify the straining mechanism of Steel in view of Rapp by forming the large openings to have a rectangular shape as disclosed by Thumudo because this is a known alternative shape of the openings in a breaker plate and where the openings in the backup plate are the same shape as the breaker plate it would have been obvious to shape them the same.

Claims 28 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Steel in view of Rapp further in view of JP-S60-6050-B2 (hereinafter “Tsuzuki”).
Regarding claim 28 and 30-32 Steel in view of Rapp discloses the straining mechanism according to claim 15, but does not specifically disclose the porosity (i.e. the opening rate) of either plate and thus does n to disclose (Claim 28 and 32) wherein a porosity of the backup plate is higher than a porosity of the breaker plate, (claim 30) wherein an opening rate of the backup plate is to 60% to 85%, or (claim 31) wherein an opening rate of the breaker plate is 30% to 60%. 
However Tsuzuki discloses a breaker plate for an extruder wherein the breaker plate has a first upstream thickness section “d” and a second downstream thickness section “e” (Fig. 2, which may be interpreted as an integral breaker plate (upstream section) and backup plate (downstream section) as claimed). Wherein the upstream/breaker section has an opening are ratio/porosity of 10-30% and the downstream/back-up section has an porosity of 40-65% in order to improve flow through the screen/plate and prevent scorching (see P2 of the translation “the retention of plastic before and after the plate is more effectively eliminated to prevent the formation of scorch” and P3/L1-14).
prima facie obvious to one of ordinary skill in the art to modify the breaker plate and back-up plate of Steel in view of Rapp by adjusting the porosity of the breaker plate to 10-30% and the porosity of the back-up plate to 40-65% as disclosed by Tsuzuki in order to improve flow through the screen/plate and prevent scorching (P2 of Tsuzuki translation).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

	/Jason M Greene/            Primary Examiner, Art Unit 1773